—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Parker, J.), rendered January 22, 1998, convicting him of attempted burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s waiver of his right to appeal does not foreclose review of his contention that he did not violate a condition of his plea (see, People v Miles, 268 AD2d 489). The Supreme Court clearly intended to condition the promised sentence upon the defendant’s completion of a drug treatment program. Because the defendant failed to complete the program, the Supreme Court was no longer bound by its promise and was free to impose a harsher sentence (see, People v Gamble, 111 AD2d 869). Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.